DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 17, 19 and 20 are objected to because of the following informalities: “glass structure” was amended to “insert structure”.  Glass structure is used throughout the original disclosure.  The Examiner is not going to make this a 112 rejection because claim 28 that depends from claim 16 recites “glass structure” implying to the Examiner that this is what the Applicant wanted to recite. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "insert container" in 4.  There is insufficient antecedent basis for this limitation in the claim.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The Examiner has inserted the following figures heretofore known as Wong Annotated Fig. 2A and 6 and Tung Annotated Fig. 3 to aid in the explanation of the following claim rejections.

    PNG
    media_image1.png
    480
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    892
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    823
    786
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103


With regard to claim 10, Wong discloses an insulated container comprising: an insulated double-walled structure (Wong, 1, Fig. 1, which is also insulated; ¶ 08) comprising a closed end (Wong, bottom of 1, Fig. 2) an open end (Wong, at 12, Fig. 3), a side wall extending between the closed and open ends (Wong, at 1, Fig. 2), wherein the side wall and the closed end together form a hollow interior (Wong, Fig. 1 with reference number 3 removed); a glass structure (Wong, 3, Fig. 6) arranged within the hollow interior, the glass structure comprising: a body (Wong, 3, Fig. 6) having an open upper end (Wong, Fig. 6) and a base end (Wong, Fig. 6), and a sipping portion extending from the upper end (Wong, at 3, Fig. 2), the sipping portion comprising a sipping end (Wong, top of 3, Fig. 6) and a shoulder end spaced apart from the sipping end (Wong, opposite end of sipping portion, Fig. 6), wherein the sipping portion protrudes from the open end of the double-walled structure (Wong, at 3, Fig. 2).
Wong does not disclose a collar comprising a first skirt, a second skirt, and an end wall extending between the first skirt and the second skirt, wherein the end wall covers the sipping end and forms a sipping surface, the first skirt is threadingly secured to an external surface of the double-walled structure, and the second skirt extends into an interior of the glass structure or wherein the glass structure having an unthreaded interior surface and an unthreaded exterior surface.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the collar as taught by Tung to modify the invention of Wong in order to contain liquid of a high temperature (C1:L47).
Douglas teaches a glass structure (10, Fig. 2), wherein the glass structure has an unthreaded interior surface and an unthreaded exterior surface.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the unthreaded glass structure as taught by Douglas to modify the invention of Wong in order to provide a beverage server having good insulating properties at a relatively low cost and to provide a beverage server and cover design adapted for use as a coffee maker (C1:L26-29).
Wong-Tung does not disclose wherein the second skirt extends into an interior of a glass structure.
Thomas shows that plastic and glass are equivalent structures known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in prior art, In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

Therefore, because these structure were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute plastic for glass.  
Wong-Tung does not disclose wherein the glass structure having an unthreaded interior surface and an unthreaded exterior surface.
Shimazaki shows that sonic welding, a snap-in fit, tongue and groove connection, threads, adhesive, or any other means are equivalent structures known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in prior art, In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
Shimazaki represents evidence that sonic welding, a snap-in fit, tongue and groove connection, threads, adhesive, or any other means were art recognized equivalent structures for container interior liners (C13:L57-59).
Therefore, because these structure were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute snap-in fit for threads.  
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With regard to claim 12, Wong-Tung-Douglas as applied in claim 10 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the gasket as taught by Tung to modify the invention of Wong-Tung-Douglas in order to provide a good seal between the inner and outer containers.
With regard to claim 14, Wong-Tung-Douglas as applied in claim 10 above discloses the claimed invention wherein the sipping end of the glass container has an outer diameter, the shoulder end of the glass container has an outer diameter, and the body of the glass container has an outer diameter, wherein the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than the outer diameter of the body, and the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than an inner diameter of a double-walled structure (Wong Annotated Fig. 2 and Fig. 6).
With regard to claim 15, Wong-Tung-Douglas as applied in claim 14 above discloses the claimed invention wherein the double-walled structure comprises: a stepped portion formed in its inner surface, the stepped portion extending partially from the open end towards the closed end (Wong Annotated Fig. 2), wherein the stepped portion has a first inner diameter and a second inner diameter, and the first inner diameter is greater than the second inner diameter and the outer diameter of the body 

Claim(s) 13 and 17 is/are rejected over 35 USC 103 as being unpatentable over Wong in view Tung and Douglas as applied in claim 12 above in further view of Whitehead (U.S. 9,422,704 B2).
With regard to claim 13, Wong-Tung-Douglas as applied in claim 12 above discloses the claimed invention.
Wong-Tung-Douglas does not disclose the container further comprising: a deformable flange extending around the body of the glass structure, adjacent the gasket, wherein the deformable flange comprises a plurality of protrusions engaged with an inner surface of the double-walled structure.
Whitehead teaches a deformable flange (Whitehead, 108, Fig. 4) extending around the body of a structure (Whitehead, lower end of 124, Fig. 4) adjacent the upper end of the body of the structure and retained in the stepped portion (Whitehead, where 108 meets 124, Fig. 4) of the structure, wherein the deformable flange comprises a main body (Whitehead, portion of 108 that is next to 124, Fig. 4) and a plurality of protrusions extending from the main body (Whitehead, 122, Fig. 4), and wherein an outer diameter of the protrusions of the deformable flange is greater than an inner diameter of a receiving structure (Whitehead, the dashed lines of 128 depicts the inner surface of the receiving structure, Fig. 4), such that the protrusions are compressed between the inner surface of the receiving structure and an outer surface of the structure (Whitehead, inside 124, Fig. 4), thereby being capable of engaging the 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the deformable flange as taught by Whitehead to modify the invention of Wong-Tung-Douglas so that the protrusions of the deformable flange deflect and are capable of sealingly engaging the inner surface of a double-walled structure (Whitehead; C5:L35-37).
With regard to claim 27, Wong-Tung-Douglas-Whitehead as applied in claim 13 above discloses the claimed invention.
Further, Whitehead teaches wherein the deformable flange is configured to protect the glass structure (the Examiner is using 124, Fig. 4 as the glass structure) from breaking in the double-walled structure.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the deformable flange as taught by Whitehead to modify the invention of Wong-Tung-Douglas so that the protrusions (122, Fig.4) of the deformable flange deflect and is capable of (the Examiner is using 128, Fig. 4 as being the outer wall) then the protrusions would be capable of deflecting against the outer wall in order to protect the glass structure form breaking.

Claim(s) 16 is/are rejected over 35 USC 103 as being unpatentable over Wong in view of Tung.
With regard to claim 16, Wong discloses a double-walled structure (Wong, 1, Fig. 1, which is also insulated; ¶ 08) comprising a closed end (Wong, bottom of 1, Fig. 2) an 
Wong does not disclose a collar positioned over the sipping portion of the glass structure, wherein the collar comprises an end wall extending over the sipping end, and an elongated first skirt extending from the end wall to an external surface of the side wall of the double-walled structure, wherein the elongated first skirt includes a thread formed in an inner surface of the elongated first skirt and the external surface of the double-walled structure includes a corresponding thread formed on the external surface.
Tung teaches a collar (Tung Annotated Fig. 3) positioned over the sipping portion of a structure (Tung Annotated Fig. 3), wherein the collar comprises an end wall extending over the sipping end (Tung Annotated Fig. 3), and an elongated first skirt (Tung Annotated Fig. 3) extending from the end wall to an external surface of the side 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the collar as taught by Tung to modify the invention of Wong in order to contain liquid of a high temperature (C1:L47).
With regard to claim 28, Wong-Tung as applied in claim 16 above discloses the claimed invention wherein the sipping portion of the glass structure is disposed between the end wall of the collar and the open end of the double-walled structure (Tung Annotated Fig. 3).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the location of the sipping portion as taught by Tung to modify the invention of Wong-Tung in order that the user does not have to touch their lips to the glass sipping portion which could become broken causing injury to the user.

Claim(s) 17-20 is/are rejected over 35 USC 103 as being unpatentable over Wong in view of Tung as applied in claim and 16 above in further view of Whitehead.
With regard to claim 17, Wong-Tung as applied in claim 16 above discloses the claimed invention.
Wong-Tung does not disclose the container further comprising: a deformable flange extending around the body of the glass structure adjacent the upper end of the 
Whitehead teaches a deformable flange (Whitehead, 108, Fig. 4) extending around the body of a structure (Whitehead, lower end of 124, Fig. 4) adjacent the upper end of the body of the structure, wherein the deformable flange comprises a protrusion (Whitehead, 122, Fig. 4) engaged with an inner surface of the structure (Whitehead, the dashed lines of 128 depicts the inner surface of the receiving structure, Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the deformable flange as taught by Whitehead to modify the invention of Wong-Tung so that the protrusion of the deformable flange deflect and is capable of sealingly engaging the inner surface of a double-walled structure (Whitehead; C5:L35-37).
With regard to claim 18, Wong-Tung-Whitehead as applied in claim 17 above discloses the claimed invention.
Further, Whitehead teaches wherein the deformable flange comprises a main body (Whitehead, portion of 108 that is next to 124, Fig. 4), wherein the protrusion radially extends from an outer surface of the main body (Whitehead, 122, Fig. 4) and is frictionally engaged with the inner surface of the structure (Whitehead, the main body is a flexible seal that would extend past the inner surface of the structure, 128, Fig 4, in order to sealingly engage the inner surface of a structure (Whitehead; C5:L35-37), it would be intuitive to a POSHITA that the flexible seal frictionally engages the inner surface of the structure).

With regard to claim 19, Wong-Tung-Whitehead as applied in claim 17 above discloses the claimed invention the body of the insert container has an outer diameter, wherein the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than the outer diameter of the body, and the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than the outer diameter of the body and an inner diameter of a double-walled structure (Wong Annotated Fig. 2 and Fig. 6).
With regard to claim 20, Wong-Tung-Whitehead as applied in claim 19 above discloses the claimed invention wherein the double-walled structure comprises: a stepped portion formed in its inner surface, the stepped portion extending partially from the open end towards the closed end (Wong Annotated Fig. 2), wherein the stepped portion has a first inner diameter and a second inner diameter, and the first inner diameter is greater than the second inner diameter and the outer diameter of the body of the insert structure is less than each of the first inner diameter and the second inner diameter of the stepped portion (Wong Annotated Fig. 2).

Claims 21 and 26 is/are rejected over 35 USC 103 as being unpatentable over Tung in view of Wong, Goldfarb et al. (U.S. 9,820,616 B2) and Douglas with Thomas and Shimazaki as references.

Tung does not disclose an insulated container comprising: a double-walled structure comprising a closed end, an open end, and a side wall extending from the closed end to the open end, wherein the side wall and the closed end together form a hollow interior; a glass structure arranged within the hollow interior, the glass structure comprising a body having an open upper end and a closed base end spaced apart from the open upper end, a sipping portion extending from the upper end, the sipping portion comprising a sipping end and a shoulder end spaced apart from the sipping end, and a gap between the body of the glass structure and the side wall of the double- walled structure or wherein at least a portion of the first skirt forms a pivotable lever, the pivotable lever being configured to move between an open configuration and a closed configuration or the glass structure having an unthreaded interior surface and an unthreaded exterior surface and the glass structure.
Wong teaches an insulated container comprising: an insulated double-walled structure (Wong, 1, Fig. 1, which is also insulated; ¶ 08) comprising a closed end (Wong, bottom of 1, Fig. 2) an open end (Wong, at 12, Fig. 3), a side wall extending between the closed and open ends (Wong, at 1, Fig. 2), wherein the side wall and the closed end together form a hollow interior (Wong, Fig. 1 with reference number 3 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the insulated container as taught by Wong to modify the invention of Tung in order to provide a thermos having multiple hermetical heat preservation structures and a glass liner easy to disassemble and assemble (Wong; ¶ 03).
Goldfarb teaches a container lid (Goldfarb, 14, Fig. 12) at least a portion of the first skirt (Goldfarb, 36, Fig. 12) forms a pivotable lever (Goldfarb, 40 or 42, Fig. 12), the pivotable lever being configured to move between an open configuration (Goldfarb, Fig. 20) and a closed configuration (Goldfarb, Fig. 22).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the pivotable lever as taught by Goldfarb to modify the invention of Tung to ensure the collar is locked onto the glass structure (Goldfarb; C1:L34-35).

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the unthreaded glass structure as taught by Douglas to modify the invention of Wong in order to provide a beverage server having good insulating properties at a relatively low cost and to provide a beverage server and cover design adapted for use as a coffee maker (C1:L26-29).
Tung-Wong-Goldfarb-Douglas does not disclose wherein the second skirt extends into an interior of a glass structure.
Thomas shows that plastic and glass are equivalent structures known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in prior art, In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
Thomas represents evidence that plastic and glass were art recognized equivalent structures for container interior liners (C2:L57-59).
Therefore, because these structure were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute plastic for glass.  
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Tung-Wong-Goldfarb-Douglas does not disclose wherein the glass structure having an unthreaded interior surface and an unthreaded exterior surface.

Shimazaki represents evidence that sonic welding, a snap-in fit, tongue and groove connection, threads, adhesive, or any other means were art recognized equivalent structures for container interior liners (C13:L57-59).
Therefore, because these structure were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute snap-in fit for threads.  
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With regard to claim 26, Tung-Wong-Goldfarb-Douglas as applied in claim 21 above discloses the claimed invention.
Further, Goldfarb teaches wherein the pivotable lever of the first skirt is mechanically or frictionally secured under the shoulder end of the sipping portion (Goldfarb; C5:L38-40).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the mechanically secured pivotable lever as taught by Goldfarb to modify the invention of Tung-Wong-Goldfarb-Douglas so that a user can feel when the levers are properly engaged with the shoulder end of the sipping portion.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that none of prior cited art discloses or teaches “wherein the glass structure having an unthreaded interior surface and an unthreaded exterior surface and the glass structure”, is correct.  The prior art of Douglas has been added to cure this deficiency (see rejections of claim 10 and 21 supra).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735